DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to amendments to application filed 04/06/2022. 
Claims 1, 2, 6-9, 11, 15 have been cancelled. 
Claims 1, 3-5, 10, 12-14 are pending in this application.
Claims 1, 10 have been amended in the instant application.

Claims 1, 3-5, 10, 12-14are allowed.

Interview Summary
A proposed amendment was submitted for applicant’s consideration. Examiner suggested the applicant to amend the claims as shown in the Examiner’s Amendments below in order to place the application in condition for allowance.

Examiner’s Amendments
An examiners amendments to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given via email by the applicants representative, Mr Allen Zhi Xue (Reg. No 56474) on 05/20/2022

The application has been amended as follows:


1. (Currently Amended) A data processing method, implemented by a background processor and comprising: 
receiving a file to be processed from a web server, wherein the file to be processed is generated by encapsulating request data through a preset protocol;
invoking a target process to process the file to be processed, to generate a request result;
storing the request result in a preset storage area;
running a preset request finishing function, wherein the preset request finishing function is configured to end a data request of the preset protocol;
obtaining the request result from the preset storage area in response to running the preset request finishing function; 
sending the request result to the web server; [[and]] 
reporting the request result to a cloud data center; and
performing a callback registration on the request result in a preset register shutdown function to generate a memo of an item to be reported, wherein the callback registration is configured to label the request result to avoid omissions of the request result.

2. (Canceled) 

3. (Previously Presented) The method of claim 1, wherein the preset protocol has a correspondence with the target process.

4. (Previously Presented) The method of claim 1, wherein reporting the request result to the cloud data center comprises:
adding the request result to a static array, and invoking a preset reporting interface to process the request result to write the request result to the cloud data center, wherein the static array is an array log, the preset reporting interface is invoked to request the array log as a parameter to process the request result to write the request result to the cloud data center and is written to a log file for future problem tracking.
5. (Original) The method of claim 1, further comprising:
reporting request receiving time, request processing time, database used and a user identifier to the cloud data center.

6 -9. (Canceled)

10. (Currently Amended) An electronic device, comprising:
at least one processor; and
a storage device communicatively connected to the at least one processor; wherein,
the storage device stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor to enable the at least one processor to perform a data processing method, the method comprising:
receiving a file to be processed from a web server, wherein the file to be processed is generated by encapsulating request data through a preset protocol;
invoking a target process to process the file to be processed, to generate a request result;
storing the request result in a preset storage area;
running a preset request finishing function, wherein the preset request finishing function is configured to end a data request of the preset protocol;
obtaining the request result from the preset storage area in response to running the preset request finishing function; 
sending the request result to the web server; [[and]] 
reporting the request result to a cloud data center[[.]]; and
performing a callback registration on the request result in a preset register shutdown function to generate a memo of an item to be reported, wherein the callback registration is configured to label the request result to avoid omissions of the request result.

11. (Canceled)

12. (Previously Presented) The electronic device of claim 10, wherein the preset protocol has a correspondence with the target process.

13. (Previously Presented) The electronic device of claim 10, wherein reporting the request result to the cloud data center comprises:
adding the request result to a static array, and invoking a preset reporting interface to process the request result to write the request result to the cloud data center, wherein the static array is an array log, the preset reporting interface is invoked to request the array log as a parameter to process the request result to write the request result to the cloud data center and is written to a log file for future problem tracking.

14. (Original) The electronic device of claim 10, wherein the method further comprises:
reporting request receiving time, request processing time, database used and a user identifier to the cloud data center.

15. (Cancelled)






Claims 1, 3-5, 10, 12-14 are allowed


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Ferrar (US20160292263A1) discloses a system, method, and computer program product for implementing a log analytics method and system that can configure, collect, and analyze log records in an efficient manner. An improved approach has been described to automatically generate a log parser by analysis of the line content of a log. In addition, an efficient approach has been described to extract key-value content from the log content. (see abstract).  

	Hahn et. al  (US20150227598A1) discloses a log data service in a virtual environment that allows customers of a compute service provider to access system, application and custom log files associated with virtual machine instances that are executing. In some embodiments, log data can be received that includes events or messages from virtual machines in a multi-tenant environment. The log data can be transformed into metric data, which can be used by the customer to generate statistics, view graphs, and generally monitor the customer's virtual machine instances. The log data can also be stored as a service so that the customer has a central repository for which to access the log data. (see abstract).  

Ferris et al (US20110131499A1) provides a monitoring system can provide monitoring services to users of cloud computing environment. The monitoring system can receive access information from users subscribing to the monitoring services. Once received, the monitoring system can access clouds utilizing the access information and monitor the computing processes instantiated in the clouds and associated with the user. The monitoring system can monitor the computing processes and collect information such as usage of cloud resources, number and type of computing processes instantiated, software programs utilized by the computing processes. (see abstract).



However, the prior art of records fail to teach or suggest individually or in combination of claim 1. Dependent claims 3-5 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination of claim 10. Dependent claims 12-14 further limits allowed independent claim 10; therefore, they are also allowed.

Accordingly, claims 1, 3-5, 10, 12-14 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449